UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52548 BLUESKY SYSTEMS, CORP. (Name of Small Business Issuer in its Charter) Pennsylvania 05-6141009 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 191 Chestnut Street, Springfield, MA 01103 (Address of Principal Executive Offices) (413) 734-3116 (Issuer’s Telephone Number) Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered None Not Applicable Securities registered under Section12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):YesoNox Check whether the issuer (1)filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Check if there is no disclosure of delinquent filers in response to Item405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x The Registrant’s revenues for its fiscal year ended December31, 2007 were $28,650. The aggregate market value of the issuer’s Common Stock held by non-affiliates: N/A Number of shares of common stock outstanding as of March 4, 2008: 15,793,933 Transitional Small Business Disclosure Format (check one):oYesxNo CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-KSB under the Securities Exchange Act of 1934, as amended, (the "Exchange Act") contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussion under "Description of Business," including the "Risk Factors" described in that section, and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-KSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-KSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 1 TABLE OF CONTENTS PART I Item1 Description of Business 3 Item2 Description of Property 10 Item3 Legal Proceedings 12 Item4 Submissions of Matters to a Vote of Security Holders 12 PARTII Item5 Market for Common Equity,Related Stockholder Matters And Small Business Issuer Purchases of Equity Securities 12 Item6 Management’s Discussion and Analysis or Plan of Operation 14 Item7 Financial Statements 17 Item8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item8A Controls and Procedures 30 Item8B Other Information 30 PARTIII Item9 Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 30 Item10 Executive
